DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                        LISTON T. GUMBS JR.,
                             Appellant,

                                    v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D18-3107

                          [February 7, 2019]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Seventeenth Judicial Circuit, Broward County; Michael A. Usan,
Judge; L.T. Case No. 09-15310CFA.

   Liston T. Gumbs Jr., Miami, pro se.

   No appearance required for appellee.

PER CURIAM.

   Affirmed.

GERBER, C.J., LEVINE, and CONNER, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.